Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 12 are objected to because of the following informalities:  
In claim 9, “the a power circuit” should read --the power circuit--.
In claim 12, “the pump motor” should read --the motor--
  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,162,496 (‘496). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite common subject matter.
As to independent claim 1 of the instant application, this is a more compressive version of claims 1 and 10 of ‘496, reciting common subject matter. As such, claim 1 would be anticipated by the patented claims.
As to claims 9-13, these claims recite common subject matter recited at least in part by claims 2-7 of ‘496. 

Claims 2-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,162,496 (‘496) in view of Ekey (U. S. Patent No. 3,234,881). 
As to claims 2-7 of the instant application, the patented claims in ‘496 do not recite these specific limitations.  In this regard, Ekey teaches a pump assembly comprising a sealed power circuit enclosure 66 (FIG. 1, col. 2, lls. 55-60) spaced apart from the housing 32, 48, 16 (generally designating housing components)  by a support member 68, 70 (col. 2, ln. 55-60), wherein the support member 68, 70 connects the sealed power circuit enclosure to the lower portion of the housing 32 and wherein the support member 68, 70 supports the sealed power circuit enclosure 66 away from the housing 32 in an at least partially horizontal direction (as shown) such that when the pump assembly is submerged in a fluid, the fluid enters an area 52 between a portion of the pump housing 48  and a portion of the sealed power circuit enclosure 66; and wherein the conductive cable (wires shown in switch housing 66, not labelled) extends through an opening in the upper portion of the housing 32 (as shown) and into the motor cavity of the housing 32, 48, 16 the conductive cable extends from the sealed power circuit enclosure 66 to the upper portion of the housing 32 external to the housing (as shown), wherein the opening in the upper portion of the housing 32 is in a top wall of the upper portion of the housing 32 (as shown under broadest reasonable interpretation of the terms), as substantially recited in claims 2-8 herein.  With this in mind, it would have been obvious to one having ordinary skill in the art to include the sealed power circuit enclosure, support member and cable arrangement substantially recited by instant claims 2-7 in ‘496 in order to provide a sealed pressure switch with circuitry operable to control the pump motor by detecting the presence of liquid as essentially taught by Ekey (col. 1, lls. 25-45, inter alia). 

Claims 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-19 of U.S. Patent No. 11,162,496 (‘496) in view of Ekey (U. S. Patent No. 3,234,881) and Leighton et al. (U.S. Patent No. 6676382).
As to independent claim 14, this claim recites common subject matter that is covered, at least in part, by claim 18 of ‘496.  However, claim 18 of ‘496 does not recite providing an external power control housing containing power circuitry to convert AC supply voltage to DC voltage to power the DC motor and connecting the external power control housing to the pump housing via a power cable extending from the external power control housing and into the upper portion of the housing through an opening in the upper portion of the pump housing.   In this regard, Ekey teaches a pump assembly having an external power control housing 66 containing power circuitry to convert supply voltage to voltage to power the motor 32 (col. 2, lls. 50-60, via relay 62 and pressure switch 60), and connecting the external power control housing 66 to the pump housing 32 via a power cable (wires shown in housing for relay 62) extending from the external power control housing 66 and into the upper portion of the housing 32 through an opening in the upper portion of the pump housing 32 (via sleeve 70).  Further, Leighton teaches a sump pump having a DC permanent magnet brushless motor (FIG.’s 1 & 30, col. 6, lines 65-68) with power circuitry to convert AC supply voltage to DC voltage to power the DC motor (inherently).  And, claim 16 of ‘496 recites providing an external power control housing containing power circuitry to convert AC supply voltage to DC voltage to power the DC motor.  With this in mind, it would have been obvious to one having ordinary skill in the art to modify the method recited with the external power control housing and power cable arrangement of Ekey and the permanent magnet DC brushless motor of Leighton in order to provide a sealed pressure switch with circuitry operable to control the pump motor by detecting the presence of liquid as essentially taught by Ekey (col. 1, lls. 25-45, inter alia), while replacing the recited motor with the improved performance and efficiency of a DC permanent magnet motor is a simple substitution of one known motor for another providing expected results, as demonstrated by Leighton.   
To these points, it would further have been obvious for the power control housing to contain power circuitry to convert AC supply voltage to DC voltage to power the DC motor in light the limitation recited in patented claim 16.  Once modified, the limitations recited in claim 14 are unpatentable over the respective teachings in Ekey and Leighton in light of patented claim 16. 
As to claim 15, once modified the combined teaches of Ekey and Leighton teach or suggest electrically connecting the power circuitry to the DC motor (Leighton) via the power cable (Ekey, as shown).
As to claims 16 and 17, the patented claims do not recite rigidly connecting the external power control housing to a lower portion of the pump housing such that the external power control housing rests in fluid at least partially when the pump is positioned in fluid to allow the fluid to be used to dissipate heat generated from the power circuitry, and wherein rigidly connecting the external power control housing to the lower portion of the pump housing includes spacing the external power control housing  from the lower portion of the pump housing with a support member.  However, Ekey teaches rigidly connecting the external power control housing 66 to a lower portion of the pump housing 32 such that the external power control housing 66 rests in fluid at least partially when the pump is positioned in fluid (as shown, Ekey is a submersible sump pump) to allow the fluid to be used to dissipate heat generated from the power circuitry (functional limitation that Ekey provides under normal operation by virtue of location of fluid inlet passage next to power switch housing 66), and wherein rigidly connecting the external power control housing 66 to the lower portion of the pump housing 32 includes spacing the external power control housing 66 from the lower portion of the pump housing with a support member 68. 70.   With this in mind, it would have further been obvious to modify the method with the external power control housing and support member arrangement of Ekey thereby providing the recited method limitation for the same reasons set forth above for claim 14. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ekey (U. S. Patent No. 3,234,881).
Regarding claim 1, Ekey discloses a pump assembly comprising: 
a housing having an upper portion (as shown, generally designated by motor 32) defining a motor cavity and a lower portion 14, 16, 48 (refer to an Annotated copy of Ekey FIG. 1 attached below, col. 1, ln. 70 to col. 2, ln. 5, formed in part by these elements as connected to housing 32, note that the terms upper and lower portions are somewhat broad and can be applied to different portions of the Ekey’s housing) defining a fluid collector 16 (Id., impeller surrounded by dependent flange 16); 
a motor 32 (col. 2, lls. 12-20) disposed at least partially within the motor cavity (as shown); 
a sealed power circuit enclosure 66 (col. 2, lls. 60-70, switch housing 66) separate and apart from the housing 32; 
a power circuit 60, 62 (Id. formed by pressure switch 60 and relay 62, a power circuit) disposed at least partially within the sealed power circuit enclosure 66 (as shown); and 
a conductive cable (refer to an Annotated copy of Ekey FIG. 1 attached below, as shown and indicated) extending from the sealed power circuit enclosure 66 to the upper portion 32 of the housing to connect the sealed power circuit enclosure 66 to the housing, the conductive cable further electrically connecting the power circuit 60, 62 to the motor 32 to provide electrical power to the motor 32, Id.


    PNG
    media_image1.png
    499
    629
    media_image1.png
    Greyscale

Annotated Ekey FIG. 1 


Re. claim 2, Ekey further discloses the sealed power circuit enclosure 66 is spaced apart from the housing by a support member 68, 70 (col. 2, lls. 55-60, formed by sleeve 70 and nipple 68).
Re. claim 3, Ekey discloses the support member 68, 70 connects the sealed power circuit enclosure 66 to the lower portion of the housing (as shown, the support members provides a connection to both upper and lower portions of the housing under the broadest reasonable interpretation of the terms).
Re. claim 4, Ekey discloses the support member 68, 70 supports the sealed power circuit enclosure 66 away from the housing in an at least partially horizontal direction such that when the pump assembly is submerged in a fluid, the fluid enters an area 52 between a portion of the pump housing and a portion of the sealed power circuit enclosure 66 (Annotated Ekey FIG. 1, as shown and indicated).
Re. claim 5, Ekey discloses the conductive cable extends through an opening in the upper portion 32 of the housing and into the motor cavity of the housing (as shown under broadest reasonable interpretation of the term upper portion of the housing because the terms upper and lower are broad and can be applied to different portions of the housing accordingly).
Re. claim 6, Ekey discloses the conductive cable extends from the sealed power circuit enclosure 66 to the upper portion of the housing external to the housing (since the cable/wires extend through sleeve 70 which is separate from and external to the  housing under a broadest reasonable interpretation of the term).
Re. claim 8, Ekey discloses the opening in the upper portion of the housing is in a top wall of the upper portion 32 of the housing (as shown, under broadest reasonable interpretation of the terms, the side wall of Ekey’s housing is considered a top wall in the upper portion of the housing).
Re. claim 11, Ekey discloses the fluid collector 16 includes a fluid inlet 14 and a fluid discharge 18 (col. 2, ln. 3), the pump assembly further comprising an impeller 12 (col. 1, ln. 65) operatively coupled to the motor 32 and positioned at least partially within the fluid collector 16  (as shown).
Re. claim 12, Ekey discloses the sealed power circuit enclosure 66 is connected to the fluid collector 16 such that a fluid flow induced by the impeller 12 when the pump motor 32 is operated causes fluid to flow past the sealed power circuit 66 enclosure to aid in dissipating heat generated by the power circuit (functionally met by Ekey’s arrangement by virtue of the location of the inlet passage that is adjacent to the sealed power circuit).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ekey (U. S. Patent No. 3,234,881) in view of MacDonald (U. S. Patent No. 4,396,353).
As to claim 13, Ekey is discussed above but is silent as to a cable seal disposed within the opening in the upper portion of the housing, the conductive cable passing through the cable seal.  Ekey does disclose the opening having a sealed connection via nipple 68 and sleeve 70, but not a cable seal in the opening.  Providing sealed connections between for cable/wire(s) and housing components is well known to keep moisture and debris out of the interior of the housing.  In this regard, MacDonald teaches a submersible pump having a power cable 41 sealing arrangement for keeping water out of the motor housing (FIG. 8, col. 8, lls. 45-57).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to provide a cable seal arranged in the opening in Ekey to prevent water from entering the motor housing as taught by MacDonald, Id.




Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ekey (U. S. Patent No. 3,234,881) in view of Mauro et al. (U. S. Patent Application Publication No. 2011/0110792).
As to claim 13, Ekey is discussed above but is silent as to the power circuit includes a capacitive water sensor. To this point, Mauro teaches a power circuit for a pump having a capacitive water sensor 54 (FIG. 3, para. 0046).  Ekey discloses a pressure switch type of sensor.  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to substitute the capacitive water sensor of Mauro for the pressure switch sensor of Ekey that would predictively provide an equivalent water sensing capability with expected results. The use of the capacitive water sensor of Mauro in the combination of Ekey is considered a simple substiture of one known water sensor for that of another.  Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007))1. 
	
Claims 9, 10 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ekey (U. S. Patent No. 3,234,881) in view of Leighton et al. (U.S. Patent No. 6676382).
As to claim 9, Ekey is discussed above but is silent as to the power circuit comprises a rectifier for converting AC supply voltage to DC voltage.  To this point, Leighton teaches a sump pump having a DC permanent magnet brushless motor (FIG.’s 1, 30 & 32, col. 6, lines 65-68) containing power circuitry to convert AC supply voltage to DC voltage, forming the recited rectifier, to power the DC motor (FIG. 32, col. 13, lls 50-67, circuit with AC to DC power supply convert AC supply voltage 32 to power the DC motor with or without batteries).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to substitute the motor and power conversion circuitry of Ekey for the DC permanent magnet motor and AC to DC power circuitry of Leighton, thereby including a rectifier for AC to DC conversion, since it would provide a rotational drive source for the pump having expected results including the ability to run with back-up battery power.  The use of the permanent magnet motor and power circuitry of Leighton in the combination of Ekey is considered a simple substiture of one known motor for that of another.  Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007))1. 
As to claim 10, Ekey is discussed above but is silent as to the motor is a permanent magnet motor.  To this point, Leighton teaches a sump pump having a DC permanent magnet brushless motor (FIG.’s 1 & 30, col. 6, lines 65-68).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to substitute the motor of Ekey for the motor of Leighton since it would be known to provide a rotational drive source for the pump with expected results.  The use of the permanent magnet motor of Leighton in the combination of Ekey is considered a simple substiture of one known motor for that of another.  Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007))1. 
	  As to claim 14, Ekey discloses a method of manufacturing a pump comprising: 
providing a pump housing having an upper portion 32 defining a motor cavity and a lower portion 14, 16, 48 (FIG. 1, col. 1, ln. 70 to col. 2, ln. 5) defining a fluid collector 16; 
positioning a motor 32 (col. 2, lls. 12-20) at least partially within the motor cavity (as shown), the motor including an output shaft 36; 
connecting an impeller 12 (col. 1,ln. 64) to the output shaft 40 of the motor 32 such that the impeller 12 is positioned within the fluid collector 14, 16; 
providing an external power control housing 66 (col. 2, lls. 55-60) containing power circuitry 60, 62 (col. 2, lls. 50-55); and connecting the external power control housing 66 to the pump housing via a power cable (Annotated Ekey FIG. 1 attached above, as shown and indicated) extending from the external power control housing 66 and into the upper portion 32 of the housing (not that the terms upper and lower portion are broad and applicable to different parts of Ekey’s housing structure) through an opening in the upper portion 32 of the pump housing (as shown).
Ekey is silent as to the motor being a DC motor and that the power circuitry converts AC supply voltage to DC voltage to power the DC motor.  In this regard, Leighton teaches a sump pump having a DC permanent magnet brushless motor (FIG.’s 1, 30 & 32, col. 6, lines 65-68) and power circuitry to convert AC supply voltage to DC voltage to power the DC motor (FIG. 32, col. 13, lls. 50-67, circuit with AC to DC power supply to convert AC supply voltage 32 to power DC motor with or without batteries).   With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to substitute the motor power conversion circuitry of Ekey for the DC permanent magnet motor and AC to DC power circuitry of Leighton since it would be known to provide a rotational drive source for the pump having expected results including the ability to run with back-up battery power.  The use of the permanent magnet motor of Leighton in the combination of Ekey is considered a simple substiture of one known motor for that of another.  Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007))1. 
As to claim 15, once modified the combined teaching of Ekey and Leighton teach or suggest electrically connecting the power circuitry to the DC motor (Leighton) via the power cable (Ekey, as shown).
As to claim 16,  Ekey discloses rigidly connecting the external power control housing 66 to a lower portion of the pump housing 32 (note that the sleeve 70 provides a rigid connection to both the upper and lower portions via of Ekey’s housing under broadest reasonable interpretation of the terms) such that the external power control housing 66 rests in fluid (Ekey is a submersible sump pump) at least partially when the pump is positioned in fluid (Annotated Ekey FIG. 1, as shown) to allow the fluid to be used to dissipate heat generated from the power circuitry (functional limitation that Ekey clearly provides under normal operation). 
As to claim 17, Ekey further discloses rigidly connecting the external power control housing 66 to the lower portion of the pump housing 32 includes spacing the external power control housing 66 from the lower portion of the pump housing with a support member 68, 70 (as shown).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.